
	

113 HR 2137 IH: Hurricane Sandy Tax Relief Act of 2013
U.S. House of Representatives
2013-05-23
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		I
		113th CONGRESS
		1st Session
		H. R. 2137
		IN THE HOUSE OF REPRESENTATIVES
		
			May 23, 2013
			Mr. Pascrell (for
			 himself, Mr. Runyan,
			 Mr. Grimm,
			 Mr. Lance,
			 Mr. King of New York,
			 Mr. Reed, Mr. Frelinghuysen, Mr. LoBiondo, Mr.
			 Smith of New Jersey, Mr.
			 Rangel, Mr. Crowley,
			 Mr. Larson of Connecticut,
			 Mr. Meeks,
			 Mr. Courtney,
			 Ms. DeLauro,
			 Mr. Bishop of New York,
			 Mrs. McCarthy of New York,
			 Mr. Langevin,
			 Mr. Payne,
			 Mr. Serrano,
			 Mr. Pallone,
			 Mr. Nadler,
			 Mr. Sires,
			 Mr. Andrews,
			 Mr. Engel,
			 Mr. Cicilline,
			 Mr. Israel,
			 Ms. Meng, and
			 Mr. Holt) introduced the following
			 bill; which was referred to the Committee
			 on Ways and Means
		
		A BILL
		To amend the Internal Revenue Code of 1986 to provide tax
		  relief for damages relating to Hurricane Sandy, and for other
		  purposes.
	
	
		1.Short title, etc
			(a)Short
			 titleThis Act may be cited
			 as the Hurricane Sandy Tax Relief Act
			 of 2013.
			(b)Amendment of
			 1986 CodeExcept as otherwise expressly provided, whenever in
			 this Act an amendment or repeal is expressed in terms of an amendment to, or
			 repeal of, a section or other provision, the reference shall be considered to
			 be made to a section or other provision of the Internal Revenue Code of
			 1986.
			(c)Table of
			 contentsThe table of contents for this Act is as follows:
				
					Sec. 1. Short title, etc.
					Sec. 2. Waiver of adjusted gross income limitation for losses
				and increase in standard deduction by disaster casualty losses attributable to
				Hurricane Sandy.
					Sec. 3. Expensing of qualified disaster expenses.
					Sec. 4. Net operating losses attributable to federally declared
				disasters.
					Sec. 5. Waiver of certain mortgage revenue bond requirements
				following federally declared disasters.
					Sec. 6. Increased expensing for Hurricane Sandy qualified
				disaster assistance property.
					Sec. 7. Increased limitation on charitable contributions for
				disaster relief.
					Sec. 8. Increase in new markets tax credit for investments in
				community development entities serving Hurricane Sandy disaster
				areas.
					Sec. 9. Extension of expensing for environmental remediation
				costs.
					Sec. 10. Special rule for public utility casualty
				losses.
					Sec. 11. Determination of earned income for purposes of earned
				income credit and child tax credit.
					Sec. 12. Work Opportunity Credit.
					Sec. 13. Hurricane Sandy Bonds.
					Sec. 14. Additional low-income housing credit may be allocated
				in States damaged by Hurricane Sandy.
					Sec. 15. Special rules for use of retirement funds.
				
			2.Waiver of
			 adjusted gross income limitation for losses and increase in standard deduction
			 by disaster casualty losses attributable to Hurricane Sandy
			(a)In
			 generalSubclause (I) of section 165(h)(3)(B)(i) is amended by
			 striking January 1, 2010 and inserting January 1, 2010,
			 or the Hurricane Sandy federally declared disaster.
			(b)Hurricane Sandy
			 federally declared disasterParagraph (3) of section 165(h) is
			 amended by adding at the end the following new subparagraph:
				
					(D)Application to
				Hurricane Sandy
						(i)In
				generalPersonal casualty
				losses shall be treated as described in subparagraph (B)(i) if such
				losses—
							(I)are attributable
				to the Hurricane Sandy federally declared disaster, and
							(II)occur in the
				Hurricane Sandy disaster area.
							(ii)Hurricane Sandy
				federally declared disasterFor purposes of clause (i), the term
				Hurricane Sandy federally declared disaster means the disaster
				occurring by reason of Hurricane Sandy and determined by the President before
				November 4, 2012, to warrant individual or individual and public assistance
				from the Federal Government under the Robert T. Stafford Disaster Relief and
				Emergency Assistance Act.
						(iii)Hurricane
				Sandy disaster areaThe term Hurricane Sandy disaster
				area means the area so determined to warrant such
				assistance.
						.
			(c)Effective
			 dateThe amendments made by
			 this subsection shall apply to taxable years ending after October 28,
			 2012.
			3.Expensing of
			 qualified disaster expenses
			(a)In
			 generalParagraph (2) of
			 198A(b) is amended—
				(1)in subparagraph
			 (A) by striking January 1, 2010 and inserting January 1,
			 2010, or released in the Hurricane Sandy disaster area on account of the
			 Hurricane Sandy federally declared disaster, as defined by section
			 165(h)(3)(D),
				(2)in subparagraph
			 (B) by striking such date and inserting such date or
			 which is business-related property in the Hurricane Sandy disaster area that is
			 damaged or destroyed as a result of the Hurricane Sandy federally declared
			 disaster (as so defined), and
				(3)in subparagraph (C) by striking such
			 date and inserting such date or which is business-related
			 property in the Hurricane Sandy disaster area that is damaged as a result of
			 the Hurricane Sandy federally declared disaster (as so defined).
				(b)Effective
			 dateThe amendments made by
			 this section shall apply to amounts paid or incurred after October 28,
			 2012.
			4.Net operating
			 losses attributable to federally declared disasters
			(a)In
			 generalSubsection (j) of section 172 is amended by adding at the
			 end the following new paragraph:
				
					(5)Application to
				Hurricane Sandy
						(A)In
				generalLosses shall be treated as described in paragraph
				(1)(A)(i) if such losses are attributable to the Hurricane Sandy federally
				declared disaster (as defined in section 165(h)(3)(D)) and occur in the
				Hurricane Sandy disaster area (as so defined).
						(B)Special
				ruleFor purposes of subparagraph (A), paragraph (4) shall not
				apply.
						.
			(b)Effective
			 dateThe amendment made by
			 this section shall apply to taxable years ending after October 28, 2012.
			5.Waiver of certain
			 mortgage revenue bond requirements following federally declared
			 disasters
			(a)In
			 generalSubparagraphs (A)(i)
			 and (B)(i) of section 143(k)(12), as added by the Tax Extenders and Alternative
			 Minimum Tax Relief Act of 2008, are each amended by striking January 1,
			 2010 and inserting January 1, 2010, or in the case of a
			 residence located in the Hurricane Sandy disaster area on October 29, 2012, by
			 reason of the Hurricane Sandy federally declared disaster, as defined by
			 section 165(h)(3)(D).
			(b)Conforming
			 amendmentsSubparagraph
			 (A)(ii) of such section is amended by striking such date and
			 inserting such date or by reason of the Hurricane Sandy federally
			 declared disaster (as so defined).
			(c)Effective
			 dateThe amendments made by
			 this section shall apply to disasters occurring after October 28, 2012.
			6.Increased
			 expensing for Hurricane Sandy qualified disaster assistance property
			(a)In
			 generalSubsection (e) of section 179 is amended to read as
			 follows:
				
					(e)Special rules
				for Hurricane Sandy
						(1)In
				generalIf a taxpayer elects
				the application of this subsection for a taxable year and places in service
				during the taxable year any Hurricane Sandy qualified disaster assistance
				property—
							(A)the dollar amount
				in effect under subsection (b)(1) for the taxable year shall be increased by
				the qualified disaster limitation amount, and
							(B)the dollar amount
				in effect under subsection (b)(2) for the taxable year shall be increased by
				the qualified disaster limitation reduction amount.
							(2)Qualified
				disaster limitation amountFor purposes of paragraph (1), the
				term qualified disaster limitation amount means the lesser
				of—
							(A)$500,000,
				or
							(B)the cost of
				Hurricane Sandy qualified disaster assistance property placed in service during
				the taxable year.
							(3)Qualified
				disaster limitation reduction amountFor purposes of paragraph
				(1), the term qualified disaster limitation amount means the
				lesser of—
							(A)$2,000,000,
				or
							(B)the cost of Hurricane Sandy qualified
				disaster assistance property placed in service during the taxable year.
							(4)Hurricane Sandy
				qualified disaster assistance propertyFor purposes of this
				subsection—
							(A)In
				generalThe term Hurricane Sandy qualified disaster
				assistance property means section 179 property (as defined in subsection
				(d)) and qualified property—
								(i)the original use
				of which in the Hurricane Sandy disaster area commences with the taxpayer on or
				after October 29, 2012,
								(ii)substantially all of the use of which is in
				the Hurricane Sandy disaster area, and
								(iii)which—
									(I)rehabilitates
				property damaged, or replaces property destroyed or condemned, as a result of
				the Hurricane Sandy federally declared disaster, except that, for purposes of
				this clause, property shall be treated as replacing property destroyed or
				condemned if, as part of an integrated plan, such property replaces property
				which is included in a continuous area which includes real property destroyed
				or condemned, and
									(II)is located in the
				same county as the property being rehabilitated or replaced,
									(iv)which is placed
				in service or acquired by the taxpayer by purchase (as defined in subsection
				(d)) on or after October 29, 2012, but only if no written binding contract for
				the acquisition was in effect before such date, and
								(v)which is placed in
				service by the taxpayer on or after October 29, 2012, and before December 31,
				2015 (December 31, 2016, in the case of nonresidential real property and
				residential rental property).
								(B)Qualified
				propertyThe term qualified property means property
				which is—
								(i)tangible property
				to which section 168 applies and which has a recovery period of 39 years or
				less, or
								(ii)computer software
				(as defined in section 167(f)(1)(B)) for which a deduction is allowable under
				section 167(a).
								(C)Exceptions
								(i)Alternative
				depreciation propertySuch term shall not include any property to
				which the alternative depreciation system under section 168(g) applies,
				determined without regard to paragraph (7) thereof (relating to election to
				have system apply).
								(ii)Tax-exempt bond
				financed propertySuch term shall not include any property any
				portion of which is financed with the proceeds of any obligation the interest
				on which is exempt from tax under section 103.
								(D)ElectionAn election under this subsection for any
				taxable year shall—
								(i)specify the items of Hurricane Sandy
				qualified disaster assistance property to which the election applies and the
				portion of the cost of each of such items which is to be taken into account
				under paragraph (1), and
								(ii)be made on the
				taxpayer’s return of the tax imposed by this chapter for the taxable
				year.
								(E)Special
				rulesFor purposes of this subsection, rules similar to the rules
				of subparagraph (E) of section 168(k)(2) shall apply, except that such
				subparagraph shall be applied—
								(i)by
				substituting the date of the Hurricane Sandy federally declared
				disaster for December 31, 2007 each place it appears
				therein,
								(ii)by substituting
				January 1, 2016 for January 1, 2014 in clause (i)
				thereof, and
								(iii)by substituting
				Hurricane Sandy qualified section 179 disaster assistance
				property for qualified property in clause (iv)
				thereof.
								(5)Terms relating
				to Hurricane SandyFor
				purposes of this subsection, the terms Hurricane Sandy federally declared
				disaster and Hurricane Sandy disaster area have the
				meanings given such terms by section 165(h)(3)(D).
						(6)RecaptureFor
				purposes of this subsection, rules similar to the rules under subsection
				(d)(10) shall apply with respect to any qualified section 179 disaster
				assistance property which ceases to be qualified section 179 disaster
				assistance
				property.
						.
			(b)Effective
			 dateThe amendments made by this section shall apply to taxable
			 years ending after October 28, 2012.
			7.Increased
			 limitation on charitable contributions for disaster relief
			(a)IndividualsParagraph
			 (1) of section 170(b) is amended by redesignating subparagraphs (F) and (G) as
			 subparagraphs (G) and (H), respectively, and by inserting after subparagraph
			 (E) the following new subparagraph:
				
					(F)Qualified
				Hurricane Sandy disaster contributions
						(i)In
				generalAny qualified Hurricane Sandy disaster contribution shall
				be allowed to the extent that the aggregate of such contributions does not
				exceed the excess of 80 percent of the taxpayer’s contribution base over the
				amount of all other charitable contributions allowable under this
				paragraph.
						(ii)Qualified
				Hurricane Sandy disaster contributionFor purposes of this subparagraph, the term
				qualified Hurricane Sandy disaster contribution means any
				charitable contribution if—
							(I)such
				contribution—
								(aa)is
				paid during the period beginning on October 29, 2012, and ending on December
				31, 2013, in cash to an organization described in subparagraph (A), and
								(bb)is
				made for relief efforts in the Hurricane Sandy disaster area related to the
				Hurricane Sandy federally declared disaster,
								(II)the taxpayer obtains from such organization
				contemporaneous written acknowledgment (within the meaning of subsection
				(f)(8)) that such contribution was used (or is to be used) for relief efforts
				in the Hurricane Sandy disaster area related to the Hurricane Sandy federally
				declared disaster, and
							(III)the taxpayer has
				elected the application of this subparagraph with respect to such
				contribution.
							(iii)ExceptionA
				qualified Hurricane Sandy disaster contribution shall not include a
				contribution by a donor if the contribution is—
							(I)to an organization
				described in section 509(a)(3), or
							(II)for establishment
				of a new, or maintenance of an existing, donor advised fund (as defined in
				section 4966(d)(2)).
							(iv)Carryover
							(I)In
				generalIf the aggregate amount of contributions described in
				clause (i) exceeds the limitation under clause (i), such excess shall be
				treated (in a manner consistent with the rules of subsection (d)(1)) as a
				charitable contribution to which clause (i) applies in each of the 5 succeeding
				years in order of time.
							(II)Coordination
				with other subparagraphsFor purposes of applying this
				subparagraph and subsection (d)(1), contributions described in clause (i) shall
				not be treated as described in subparagraph (A) and such subparagraph shall be
				applied without regard to such contributions.
							(v)Application of
				election to partnerships and S corporationsIn the case of a
				partnership or S corporation, the election under subparagraph (F)(ii)(III)
				shall be made separately by each partner or shareholder.
						(vi)Hurricane Sandy
				federally declared disaster and disaster areaFor purposes of this subparagraph, the
				terms Hurricane Sandy federally declared disaster and
				Hurricane Sandy disaster area have the meanings given such terms
				by section
				165(h)(3)(D).
						.
			(b)Corporations
				(1)In
			 generalParagraph (2) of section 170(b) is amended by
			 redesignating subparagraph (C) as subparagraph (D) and by inserting after
			 subparagraph (B) the following new subparagraph:
					
						(C)Qualified
				disaster contributions
							(i)In
				generalAny qualified
				Hurricane Sandy disaster contribution shall be allowed to the extent that the
				aggregate of such contributions does not exceed the excess of 20 percent of the
				taxpayer’s taxable income over the amount of charitable contributions allowed
				under subparagraph (A).
							(ii)CarryoverIf
				the aggregate amount of contributions described in clause (i) exceeds the
				limitation under clause (i), such excess shall be treated (in a manner
				consistent with the rules of subsection (d)(1)) as a charitable contribution to
				which clause (i) applies in each of the 5 succeeding years in order of
				time.
							(iii)Qualified
				disaster contributionThe term qualified Hurricane Sandy
				disaster contribution has the meaning given such term under paragraph
				(1)(F).
							.
				(2)Conforming
			 amendments
					(A)Subparagraph (A)
			 of section 170(b)(2) is amended by striking subparagraph (B)
			 applies and inserting subparagraphs (B) and (C)
			 apply.
					(B)Subparagraph (B)
			 of section 170(b)(2) is amended by striking subparagraph (A) and
			 inserting subparagraphs (A) and (C).
					(c)Effective
			 dateThe amendments made by this section shall apply to taxable
			 years ending after the date of the enactment of this Act.
			8.Increase in new
			 markets tax credit for investments in community development entities serving
			 Hurricane Sandy disaster areas
			(a)In
			 generalParagraph (1) of section 45D(f) is amended by striking
			 the period at the end of subparagraph (G) and inserting , and
			 and by adding at the end the following:
				
					(H)in the case of the Hurricane Sandy Federal
				disaster area,
				$250,000,000.
					.
			(b)Rules relating
			 to Hurricane SandySubsection (f) of section 45D is amended by
			 adding at the end the following new paragraph:
				
					(4)Increased
				special allocation for community development entities serving Hurricane Sandy
				Federal disaster areas
						(A)In
				generalThe limitation under paragraph (1)(H) shall be allocated
				among qualified community development entities to make qualified low-income
				community investments within the Hurricane Sandy disaster area (as defined in
				section 165(h)(3)(D)).
						(B)Allocation of
				increaseThe limitation under subparagraph (A) shall be allocated
				by the Secretary under paragraph (2) to qualified community development
				entities and shall give priority to such entities with a record of having
				successfully provided capital or technical assistance to businesses or
				communities within the Hurricane Sandy disaster area.
						(C)Separate
				carryover of unused limitationParagraph (3) shall be applied separately
				with respect to the limitation under paragraph
				(1)(H).
						.
			(c)Effective
			 dateThe amendments made by this section shall apply to calendar
			 years beginning after 2011.
			9.Extension of
			 expensing for environmental remediation costs
			(a)In
			 generalSection 198 is
			 amended by adding at the end the following:
				
					(i)Extension
				relating to Hurricane SandySubsection (h) shall not apply in the case
				of any qualified environmental remediation expenditure paid or incurred after
				the date of the Hurricane Sandy federally declared disaster (as defined in
				section 165(h)(3)(D)) and before January 1, 2015, by reason of such disaster at
				a qualified contaminated site located in the Hurricane Sandy disaster area (as
				so
				defined).
					.
			(b)Effective
			 dateThe amendment made by
			 subsection (a) shall apply to expenditures paid or incurred after October 28,
			 2012.
			10.Special rule for
			 public utility casualty losses
			(a)In
			 generalSubsection (f) of
			 section 172 is amended by adding at the end the following:
				
					(7)Hurricane Sandy
				public utility casualty losses
						(A)In
				generalThe amount described in paragraph (1)(A) for any taxable
				year shall be increased by the Hurricane Sandy public utility casualty loss for
				such taxable year.
						(B)Hurricane Sandy
				public utility casualty lossFor purposes of this paragraph, the
				term Hurricane Sandy public utility casualty loss means any
				casualty loss of public utility property (as defined in section 168(i)(10))
				located in the Hurricane Sandy disaster area if—
							(i)such loss is
				allowed as a deduction under section 165 for the taxable year,
							(ii)such loss is by
				reason of Hurricane Sandy, and
							(iii)the taxpayer
				elects the application of this paragraph with respect to such loss.
							(C)Reduction for
				gains from involuntary conversionThe amount of any Hurricane
				Sandy public utility casualty loss which would (but for this subparagraph) be
				taken into account under subparagraph (A) for any taxable year shall be reduced
				by the amount of any gain recognized by the taxpayer for such year from the
				involuntary conversion by reason of Hurricane Sandy of public utility property
				(as so defined) located in the Hurricane Sandy disaster area.
						(D)Hurricane Sandy
				disaster areaFor purposes of this paragraph, the term
				Hurricane Sandy disaster area has the meaning given such term by
				section 165(h)(3)(D).
						(E)Coordination
				with general disaster loss rulesSection 168(k) and section
				165(i) shall not apply to any Hurricane Sandy public utility casualty loss to
				the extent such loss is taken into account under subparagraph (A).
						(F)ElectionAny
				election under subparagraph (B)(iii) shall be made in such manner as may be
				prescribed by the Secretary and shall be made by the due date (including
				extensions of time) for filing the taxpayer’s return for the taxable year of
				the loss. Such election, once made for any taxable year, shall be irrevocable
				for such taxable
				year.
						.
			(b)Effective
			 dateThe amendment made by subsection (a) shall apply to losses
			 arising in taxable years ending after October 28, 2012.
			11.Determination of
			 earned income for purposes of earned income credit and child tax
			 credit
			(a)Earned income
			 creditSection 32 is amended
			 by adding at the end the following new subsection:
				
					(n)Special rule
				relating to Hurricane SandyFor purposes of this section and section
				24(d)—
						(1)In
				generalIn the case of a qualified individual, if the earned
				income of the taxpayer for the taxable year which includes the applicable date
				is less than the earned income of the taxpayer for the preceding taxable year,
				the credit allowed under subsection (a) may, at the election of the taxpayer,
				be determined by substituting—
							(A)such earned income
				for the preceding taxable year, for
							(B)such earned income
				for the taxable year which includes the applicable date.
							(2)Qualified
				individualFor purposes of
				this subsection, the term qualified individual means any
				individual—
							(A)whose principal
				place of abode on the applicable date was located in the Hurricane Sandy
				disaster area and such individual was displaced from such principal place of
				abode by reason of the Hurricane Sandy federally declared disaster, or
							(B)who performed
				substantially all employment services in the disaster area and was so employed
				on the applicable date.
							(3)Other
				definitionsFor purposes of this subsection—
							(A)Applicable
				dateThe term
				applicable date means any day on or after October 29, 2012, and on
				or before November 3, 2012.
							(B)Hurricane Sandy
				federally declared disaster and disaster areaThe terms Hurricane Sandy federally
				declared disaster and Hurricane Sandy disaster area have
				the meanings given such terms by section 165(h)(3)(D).
							(4)Special
				rules
							(A)Application to
				joint returnsFor purposes of paragraph (1), in the case of a
				joint return for a taxable year which includes the applicable date—
								(i)such paragraph
				shall apply if either spouse is a qualified individual, and
								(ii)the earned income
				of the taxpayer for the preceding taxable year shall be the sum of the earned
				income of each spouse for such preceding taxable year.
								(B)Uniform
				application of electionAny election made under paragraph (1)
				shall apply with respect to both this section and section 24(d).
							(C)Errors treated
				as mathematical errorFor purposes of section 6213, an incorrect
				use on a return of earned income pursuant to paragraph (1) shall be treated as
				a mathematical or clerical error.
							(D)No effect on
				determination of gross income, etcExcept as otherwise provided
				in this subsection, this title shall be applied without regard to any
				substitution under paragraph
				(1).
							.
			(b)Child tax
			 creditSubsection (d) of section 24 is amended by adding at the
			 end the following new paragraph:
				
					(5)Special rule
				relating to Hurricane SandySee section 32(n) for determination of
				earned income with respect to the Hurricane Sandy federally declared
				disaster.
					.
			(c)Effective
			 dateThe amendments made by
			 this section shall apply to taxable years ending after October 28, 2012.
			12.Work Opportunity
			 Credit
			(a)In
			 generalParagraph (1) of
			 section 51(d) is amended by striking or at the end of
			 subparagraph (H), by striking the period at the end of subparagraph (I) and
			 inserting , or, and by inserting after subparagraph (I) the
			 following new subparagraph:
				
					(J)a Hurricane Sandy
				employee.
					.
			(b)Hurricane Sandy
			 employeeSubsection (d) of section 51 is amended by adding at the
			 end the following:
				
					(15)Hurricane Sandy
				employee
						(A)In
				generalThe term Hurricane Sandy employee means any
				individual—
							(i)who, on or after
				October 29, 2012, and on or before November 3, 2012, had a principal place of
				abode in the Hurricane Sandy disaster area,
							(ii)who did not apply
				for or receive unemployment compensation under State or Federal law in 2012
				before October 29, 2012, but first applied for or received such compensation
				after such date and before February 15, 2013,
							(iii)who receives
				such compensation without a break until the earlier of exhausting such
				compensation under Federal or State law or the hiring date, and
							(iv)whose hiring date
				for a position the principal place of employment of which is located in the
				Hurricane Sandy disaster area (as defined in section 165(h)(3)(D)) is before
				January 1, 2014.
							(B)Reasonable
				identification acceptableIn lieu of the certification
				requirement under subparagraph (A) of paragraph (13), an individual may provide
				to the employer reasonable evidence that the individual is a Hurricane Sandy
				employee, and subparagraph (B) of such paragraph shall be applied as if such
				evidence were a certification described in such subparagraph.
						(C)Special
				rulesFor purposes of this paragraph—
							(i)subsection (c)(4)
				shall not apply, and
							(ii)subsection (i)(2) shall not apply with
				respect to the first hire of such employee as a Hurricane Sandy employee,
				unless such employee was an employee of the employer on October 28,
				2012.
							.
			(c)Effective
			 dateThe amendments made by
			 this section shall apply to taxable years ending after October 28, 2012.
			13.Hurricane Sandy
			 Bonds
			(a)In
			 generalSubpart A of part IV
			 of subchapter B of chapter 1 is amended by inserting after section 146 the
			 following new section:
				
					146A.Hurricane
				Sandy Bonds
						(a)In
				generalFor purposes of this title, any qualified Hurricane Sandy
				Bond shall—
							(1)be treated as an
				exempt facility bond, and
							(2)not be subject to
				section 146.
							(b)Qualified
				Hurricane Sandy BondFor purposes of this section, the term
				qualified Hurricane Sandy bond means any bond issued as part of an
				issue if—
							(1)95 percent or more
				of the net proceeds of such issue are to be used for qualified project
				costs,
							(2)such bond is
				issued by a State or any political subdivision thereof any part of which is in
				the Hurricane Sandy disaster area,
							(3)the Governor of
				the issuing State designates such bond for purposes of this section, and
							(4)such bond is
				issued after the date of the enactment of this section and before January 1,
				2016.
							(c)Limitation on
				amount of bonds
							(1)In
				generalThe maximum aggregate face amount of bonds which may be
				designated under this section shall not exceed—
								(A)$3,200,000,000 in
				the case of Connecticut,
								(B)$9,200,000,000 in the case of New Jersey,
				and
								(C)$9,200,000,000 in
				the case of New York.
								(2)Reduction for
				failure to issue bonds
								(A)2013If
				after the date of enactment of this section and before January 1, 2014, less
				than 10 percent of the face amount of the bond limitation for a State has been
				issued, the authorized limitation for such State under paragraph (1) shall be
				reduced by the amount by which 10 percent of the face amount of the bond
				limitation for such State exceeds the face amount of issued bonds.
								(B)2014If
				after the date of enactment of this section and before January 1, 2015, less
				than 30 percent of the face amount of the bond limitation for a State has been
				issued, the authorized limitation for such State shall be reduced by the amount
				by which 10 percent of the face amount of the bond limitation for such State
				exceeds the face amount of issued bonds.
								(3)Movable
				propertyNo bonds shall be
				issued which are to be used for movable fixtures and equipment.
							(4)Treatment of
				current refunding bondsParagraph (1) shall not apply to any bond
				(or series of bonds) issued to refund a qualified Hurricane Sandy bond,
				if—
								(A)the average
				maturity date of the issue of which the refunding bond is a part is not later
				than the average maturity date of the bonds to be refunded by such
				issue,
								(B)the amount of the
				refunding bond does not exceed the outstanding amount of the refunded bond,
				and
								(C)the net proceeds
				of the refunding bond are used to redeem the refunded bond not later than 90
				days after the date of the issuance of the refunding bond.
								For purposes of subparagraph (A),
				average maturity shall be determined in accordance with section
				147(b)(2)(A).(d)Qualified
				project costsFor purposes of this section, the term
				qualified project costs means the cost of acquisition,
				construction, reconstruction, and renovation of—
							(1)residential rental property (as defined in
				section 142(d)),
							(2)nonresidential real property (including
				fixed improvements associated with such property),
							(3)a facility
				described in paragraph (2) or (3) of section 142(a), or
							(4)public utility property (as defined in
				section 168(i)(10)),
							which is
				located in the Hurricane Sandy Disaster area and was damaged or destroyed by
				reason of the Hurricane Sandy federally declared disaster.(e)Special
				rulesIn applying this title to any qualified Hurricane Sandy
				Bond, the following modifications shall apply:
							(1)Section 147(d)
				(relating to acquisition of existing property not permitted) shall be applied
				by substituting 50 percent for 15 percent each
				place it appears.
							(2)Section
				148(f)(4)(C) (relating to exception from rebate for certain proceeds to be used
				to finance construction expenditures) shall apply to the available construction
				proceeds of bonds issued under this section. For purposes of the preceding
				sentence, the following spending requirements shall apply in lieu of the
				requirements in clause (ii) of such section:
								(A)40 percent of such
				available construction proceeds are spent for the governmental purposes of the
				issue within the 2-year period beginning on the date the bonds are
				issued,
								(B)60 percent of such proceeds are spent for
				such purposes within the 3-year period beginning on such date,
								(C)80 percent of such proceeds are spent for
				such purposes within the 4-year period beginning on such date, and
								(D)100 percent of such proceeds are spent for
				such purposes within the 5-year period beginning on such date.
								(3)Repayments of
				principal on financing provided by the issue—
								(A)may not be used to
				provide financing, and
								(B)must be used not
				later than the close of the 1st semiannual period beginning after the date of
				the repayment to redeem bonds which are part of such issue.
								The
				requirement of subparagraph (B) shall be treated as met with respect to amounts
				received within 5 years after the date of issuance of the issue (or, in the
				case of a refunding bond, the date of issuance of the original bond) if such
				amounts are used by the close of such 5 years to redeem bonds which are part of
				such issue.(4)Section 57(a)(5)
				shall not apply.
							(f)Separate issue
				treatment of portions of an issueThis section shall not apply to
				the portion of an issue which (if issued as a separate issue) would be treated
				as a qualified bond or as a bond that is not a private activity bond
				(determined without regard to paragraph (1)), if the issuer elects to so treat
				such portion.
						(g)Hurricane Sandy
				federally declared disaster and disaster areaThe terms Hurricane Sandy federally
				declared disaster and Hurricane Sandy disaster area have
				the meanings given such terms by section
				165(h)(3)(D).
						.
			(b)Clerical
			 amendmentThe table of sections for subpart A of part IV of
			 subchapter B of chapter 1 is amended by inserting after the item relating to
			 section 146 the following new item:
				
					
						Sec. 146A. Hurricane Sandy
				Bonds.
					
					.
			(c)Effective
			 dateThe amendments made by this section shall apply to
			 obligations issued after the date of the enactment of this Act.
			14.Additional
			 low-income housing credit may be allocated in States damaged by Hurricane
			 Sandy
			(a)In
			 generalParagraph (3) of section 42(h) (relating to limitation on
			 aggregate credit allowable with respect to projects located in a State) is
			 amended by adding at the end the following new subparagraph:
				
					(J)Increase in
				State housing credit for States damaged by Hurricane Sandy
						(i)In
				generalIn the case of calendar year 2013, the State housing
				credit ceiling of each State any portion of which includes any portion of the
				Hurricane Sandy disaster area shall be increased by so much of the aggregate
				housing credit dollar amount as does not exceed the applicable limitation
				allocated by the State housing credit agency of such State for such calendar
				year to buildings located in such disaster area.
						(ii)Applicable
				limitationFor purposes of clause (i), the applicable limitation
				is the greater of—
							(I)$8 multiplied by
				the population of the area described in clause (vii)(I), or
							(II)50 percent of the
				State housing credit ceiling (determined without regard to this subparagraph)
				for 2013.
							(iii)Applicable
				percentageFor purposes of this section, the applicable
				percentage with respect to any building to which amounts allocated under clause
				(i) shall be determined under subsection (b)(2), except that subparagraph (A)
				thereof shall be applied by substituting December 31, 2015 for
				December 31, 2013.
						(iv)Allocations
				treated as made first from additional allocation amount for purposes of
				determining carryoverFor purposes of determining the unused
				State housing credit ceiling under subparagraph (C) for any calendar year, any
				increase in the State housing credit ceiling under clause (i) shall be treated
				as an amount described in clause (ii) of such subparagraph.
						(v)Difficult
				development area
							(I)In
				generalIn the case of property placed in service during 2013,
				2014, or 2015, the Hurricane Sandy disaster area shall be treated as a
				difficult development area designated under subclause (I) of subsection
				(d)(5)(B)(iii), and shall not be taken into account for purposes of applying
				the limitation under subclause (II) of such subsection.
							(II)Application of
				clauseSubclause (I) shall apply only to—
								(aa)housing credit
				dollar amounts allocated during 2013, and
								(bb)to
				the extent that paragraph (1) does not apply to any building by reason of
				paragraph (4), only with respect to bonds issued after December 31,
				2012.
								(vi)Hurricane Sandy
				disaster area and Hurricane Sandy federally declared disasterFor
				purposes of this subparagraph—
							(I)Disaster
				areaThe term Hurricane Sandy disaster area means
				each county included in the geographical area covered by the Hurricane Sandy
				federally declared disaster.
							(II)Hurricane Sandy
				federally declared disaster and disaster areaThe term Hurricane Sandy federally
				declared disaster has the meaning given such term by section
				165(h)(3)(D).
							.
			(b)Effective
			 dateThe amendment made by this section shall take effect on the
			 date of the enactment of this Act.
			15.Special rules
			 for use of retirement funds
			(a)Early withdrawal
			 from retirement plansParagraph (2) of section 72(t) is amended
			 by adding at the end the following new subparagraph:
				
					(H)Hurricane Sandy
				distributionsDistributions
				to an individual which are Hurricane Sandy distributions (as defined in
				paragraph
				(11)).
					.
			(b)Special
			 rulesSubsection (t) of section 72 is amended by adding at the
			 end the following:
				
					(11)Special rules
				relating to use of retirement funds relating to Hurricane Sandy
						(A)DistributionsFor purposes of this paragraph—
							(i)In
				generalThe term Hurricane Sandy distribution means
				any distribution from an eligible retirement plan (as defined by section
				402(c)(8)(B)) made on or after October 29, 2012, and before January 1, 2014, to
				an individual whose principal place of abode on October 29, 2012, is located in
				the Hurricane Sandy disaster area (as defined in section 165(h)(3)(D)) and who
				has sustained an economic loss by reason of Hurricane Sandy.
							(ii)Aggregate
				dollar limitation
								(I)In
				generalFor purposes of this paragraph, the aggregate amount of
				distributions received by an individual which may be treated as Hurricane Sandy
				distributions for any taxable year shall not exceed the excess (if any)
				of—
									(aa)$100,000,
				over
									(bb)the
				aggregate amounts treated as Hurricane Sandy distributions received by such
				individual for all prior taxable years.
									(II)Treatment of
				plan distributionsIf a distribution to an individual would
				(without regard to subclause (I)) be a Hurricane Sandy distribution, a plan
				shall not be treated as violating any requirement of this title merely because
				the plan treats such distribution as a Hurricane Sandy distribution, unless the
				aggregate amount of such distributions from all plans maintained by the
				employer (and any member of any controlled group which includes the employer)
				to such individual exceeds $100,000.
								(III)Controlled
				groupFor purposes of subclause (II), the term controlled
				group means any group treated as a single employer under subsection (b),
				(c), (m), or (o) of section 414.
								(iii)Amount
				distributed may be repaid
								(I)In
				generalAny individual who receives a Hurricane Sandy
				distribution may, at any time during the 3-year period beginning on the day
				after the date on which such distribution was received, make one or more
				contributions in an aggregate amount not to exceed the amount of such
				distribution to an eligible retirement plan of which such individual is a
				beneficiary and to which a rollover contribution of such distribution could be
				made under section 402(c), 403(a)(4), 403(b)(8), 408(d)(3), or 457(e)(16), as
				the case may be.
								(II)Treatment of
				repayments of distributions from eligible retirement plans other than
				IRAsFor purposes of this title, if a contribution is made
				pursuant to subclause (I) with respect to a Hurricane Sandy distribution from
				an eligible retirement plan other than an individual retirement plan, then the
				taxpayer shall, to the extent of the amount of the contribution, be treated as
				having received the Hurricane Sandy distribution in an eligible rollover
				distribution (as defined in section 402(c)(4)) and as having transferred the
				amount to the eligible retirement plan in a direct trustee to trustee transfer
				within 60 days of the distribution.
								(III)Treatment of
				repayments for distributions from IRAsFor purposes of this
				title, if a contribution is made pursuant to subclause (I) with respect to a
				Hurricane Sandy distribution from an individual retirement plan (as defined by
				section 7701(a)(37)), then, to the extent of the amount of the contribution,
				the Hurricane Sandy distribution shall be treated as a distribution described
				in section 408(d)(3) and as having been transferred to the eligible retirement
				plan in a direct trustee to trustee transfer within 60 days of the
				distribution.
								(iv)Income
				inclusion spread over 3-year period
								(I)In
				generalIn the case of any Hurricane Sandy distribution, unless
				the taxpayer elects not to have this clause apply for any taxable year, any
				amount required to be included in gross income for such taxable year shall be
				so included ratably over the 3-taxable year period beginning with such taxable
				year.
								(II)Special
				ruleFor purposes of subclause (I), rules similar to the rules of
				subparagraph (E) of section 408A(d)(3) shall apply.
								(v)Special
				rules
								(I)Exemption of
				distributions from trustee to trustee transfer and withholding
				rulesFor purposes of sections 401(a)(31), 402(f), and 3405,
				Hurricane Sandy distributions shall not be treated as eligible rollover
				distributions.
								(II)Hurricane Sandy
				distributions treated as meeting plan distribution
				requirementsFor purposes this title, a Hurricane Sandy
				distribution shall be treated as meeting the requirements of sections
				401(k)(2)(B)(i), 403(b)(7)(A)(ii), 403(b)(11), and 457(d)(1)(A).
								(B)Recontributions
				of withdrawals for home purchases
							(i)In
				generalAny individual who received a distribution described in
				clause (ii) may, during the applicable period, make one or more contributions
				in an aggregate amount not to exceed the amount of such distribution to an
				eligible retirement plan (as defined in section 402(c)(8)(B)) of which such
				individual is a beneficiary and to which a rollover contribution of such
				distribution could be made under section 402(c), 403(a)(4), 403(b)(8), or
				408(d)(3), as the case may be.
							(ii)Distribution
				describedFor purposes of clause (i), a distribution is described
				in this clause if the distribution—
								(I)is described in
				paragraph (2)(F) or section 401(k)(2)(B)(i)(IV), 403(b)(7)(A)(ii) (but only to
				the extent such distribution relates to financial hardship), or
				403(b)(11)(B),
								(II)is received after April 29, 2012, and
				before October 30, 2012, and
								(III)was to be used to purchase or construct a
				principal residence in the Hurricane Sandy disaster area (as defined in section
				165(h)(3)(D)), but which was not so purchased or constructed on account of
				Hurricane Sandy.
								(iii)Applicable
				periodFor purposes of this
				subparagraph, the term applicable period means the period
				beginning on October 29, 2012, and ending five months after the date of
				enactment of the Hurricane Sandy Tax Relief
				Act of 2013.
							(iv)Treatment of
				repaymentsRules similar to the rules of subclauses (II) and
				(III) of subparagraph (A)(iii) shall apply for purposes of this
				subparagraph.
							.
			(c)Loans from
			 qualified plansSubsection
			 (p) of section 72 is amended by adding at the end the following:
				
					(6)Special rules
				relating to Hurricane Sandy
						(A)Increase in
				limit on loans not treated as distributionsIn the case of any
				loan from a qualified employer plan to a qualified individual made during the
				applicable period—
							(i)paragraph
				(2)(A)(i) shall be applied by substituting $100,000 for
				$50,000, and
							(ii)paragraph
				(2)(A)(ii) shall be applied by substituting the present value of the
				nonforfeitable accrued benefit of the employee under the plan for
				one-half of the present value of the nonforfeitable accrued benefit of
				the employee under the plan.
							(B)Delay of
				repaymentIn the case of a qualified individual with an
				outstanding loan on or after the qualified beginning date from a qualified
				employer plan—
							(i)if
				the due date pursuant to subparagraph (B) or (C) of paragraph (2) for any
				repayment with respect to such loan occurs during the period beginning on the
				qualified beginning date and ending on December 31, 2013, such due date shall
				be delayed for 1 year,
							(ii)any subsequent
				repayments with respect to any such loan shall be appropriately adjusted to
				reflect the delay in the due date under clause (i) and any interest accruing
				during such delay, and
							(iii)in determining
				the 5-year period and the term of a loan under subparagraph (B) or (C) of
				paragraph (2), the period described in clause (i) shall be disregarded.
							(C)Qualified
				individualFor purposes of this paragraph—
							(i)In
				generalThe term qualified individual means any
				qualified Hurricane Sandy individual.
							(ii)Qualified
				Hurricane Sandy individualThe term qualified Hurricane
				Sandy individual means an individual whose principal place of abode on
				October 29, 2012, is located in the Hurricane Sandy disaster area (as defined
				in section 165(h)(3)(D)) and who has sustained an economic loss by reason of
				Hurricane Sandy.
							(D)Other
				definitionsFor purposes of this paragraph—
							(i)Applicable
				periodThe applicable period
				is the period beginning on the date of enactment of the
				Hurricane Sandy Tax Relief Act of
				2013 and ending on December 31, 2013.
							(ii)Qualified
				beginning dateThe qualified beginning date is October 29,
				2012.
							.
			(d)Effective
			 dateThe amendments made by this section shall apply to years
			 ending after October 28, 2012.
			(e)Provisions
			 relating to plan amendments
				(1)In
			 generalIf this subsection applies to any amendment to any plan
			 or annuity contract, such plan or contract shall be treated as being operated
			 in accordance with the terms of the plan during the period described in
			 paragraph (2)(B)(i).
				(2)Amendments to
			 which subsection applies
					(A)In
			 generalThis subsection shall apply to any amendment to any plan
			 or annuity contract which is made—
						(i)pursuant to any
			 provision of, or amendment made by. this section, or pursuant to any regulation
			 issued by the Secretary of the Treasury or the Secretary of Labor under any
			 provision of, or amendment made by, this section, and
						(ii)on
			 or before the last day of the first plan year beginning on or after January 1,
			 2014, or such later date as the Secretary of the Treasury may prescribe.
						In the
			 case of a governmental plan (as defined in section 414(d)), clause (ii) shall
			 be applied by substituting the date which is 2 years after the date otherwise
			 applied under clause (ii).(B)ConditionsThis
			 subsection shall not apply to any amendment unless—
						(i)during the
			 period—
							(I)beginning on the
			 date that this section or the regulation described in subparagraph (A)(i) takes
			 effect (or in the case of a plan or contract amendment not required by this
			 section or such regulation, the effective date specified by the plan),
			 and
							(II)ending on the
			 date described in subparagraph (A)(ii) (or, if earlier, the date the plan or
			 contract amendment is adopted), the plan or contract is operated as if such
			 plan or contract amendment were in effect; and
							(ii)such plan or
			 contract amendment applies retroactively for such period.
						
